Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the response filed on 5/23/2022 and is a response to said response. This is a second Non-Final Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites displaying a plurality of symbols in a respective plurality of display positions and adding a wild marker to each display position that includes a special symbol, each wild marker remaining persistent for subsequent games until a random trigger condition occurs wherein wild symbol are added to each display position that includes a wild marker.
	The limitation of “determine if the plurality of symbols displayed include one or more special symbols; evaluate a game outcome based on the plurality of symbols displayed including the wild symbols displayed; and determine an award amount if the game outcome corresponds to a winning outcome”, is reasonably and broadly interpreted as covering performance of the limitation in the mind but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations listed above are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of displaying a plurality of symbols in a respective plurality of display positions and adding a wild marker to each display position that includes a special symbol, each wild marker remaining persistent for subsequent games until a random trigger condition occurs wherein wild symbol are added to each display position that includes a wild marker. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic gaming system, a display device, a player interface, and a game controller for displaying a plurality of symbols in a respective plurality of display positions and adding a wild marker to each display position that includes a special symbol, each wild marker remaining persistent for subsequent games until a random trigger condition occurs wherein wild symbol are added to each display position that includes a wild marker are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20 are not patent eligible.
	Claims 2-20 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	



Response to Arguments
Applicant’s arguments, respect to the prior art rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of Claims 1-20 has been withdrawn.

Best Applicable Prior Art

The best applicable prior art Pawloski, US20170301177 (Pawloski) in view of Jaffe et al., US 20100248811 (Jaffe) teaches: An electronic gaming system comprising: a display device; a player interface; and a game controller having a processor and a memory device storing computer-readable instructions, which, when executed, cause the processor to at least: display a base game; select a plurality of symbols, based on one or more of a plurality of random number generated by a random number generator; display the plurality of symbols selected in a plurality of display positions, respectively, in a display area on the display device; determine if the plurality of symbols displayed include one or more special symbols; in response to determining that the plurality of symbols displayed include one or more special symbols, animate one or more wild markers at the plurality of display positions that include one or more special symbols, the wild markers remaining persistent for a subsequent base game until a feature trigger condition occurs; display a feature game when the feature trigger condition occurs.
The prior art failed to teach: wherein the feature game includes a plurality of plays, and, wherein, during each of the plurality of plays, the computer-readable instructions, when executed, further cause the processor to: display a plurality of wild symbols at the plurality of display positions that include the wild markers, respectively; evaluate a game outcome based on the plurality of symbols displayed including the wild symbols displayed; and determine an award amount if the game outcome corresponds to a winning outcome, wherein a number of the wild symbols depends at least partly on the wild markers accumulated in the base game prior to occurrence of the feature trigger condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715